                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         D. DUSTIN,
                                  10                                                           Case No. 19-cv-03730-KAW (PR)
                                                         Plaintiff,
                                  11
                                                  v.
                                  12                                                           ORDER OF TRANSFER
Northern District of California
 United States District Court




                                         KERN VALLEY STATE PRISON
                                  13     PERSONNEL,
                                  14                     Defendants.

                                  15           Plaintiff D. Dustin, a state prisoner incarcerated at Kern Valley State Prison (“KVSP”) in
                                  16   Delano, California, has filed a civil rights action under 42 U.S.C. § 1983 asserting constitutional
                                  17   violations against personnel at KVSP.
                                  18           When jurisdiction is not founded solely on diversity, venue is proper in the district in
                                  19   which (1) any defendant resides, if all of the defendants reside in the same State, (2) the district in
                                  20   which a substantial part of the events or omissions giving rise to the claim occurred, or a
                                  21   substantial part of property that is the subject of the action is situated, or (3) a judicial district in
                                  22   which any defendant may be found, if there is no district in which the action may otherwise be
                                  23   brought. See 28 U.S.C. § 1391(b).
                                  24           The acts complained of in this complaint occurred in Kern County, which is in the Eastern
                                  25   District of California. Venue, therefore, properly lies in the Eastern District of California. See 28
                                  26   U.S.C. § 1391(b).
                                  27           Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is
                                  28   TRANSFERRED to the United States District Court for the Eastern District of California. The
                                   1   Clerk of the Court shall terminate any pending motions and transfer the case.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: July 17, 2019

                                   5                                                  ______________________________________
                                                                                      KANDIS A. WESTMORE
                                   6                                                  United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
